     Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 1 of 15 PageID #:369




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PEANUTS WORLDWIDE LLC,
                                              Case No. 20-cv-07286
              Plaintiff,
                                              Judge Jorge L. Alonso
v.
                                              Magistrate Judge Jeffrey Cummings
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

              Defendants.


                            Declaration of Carrie J. Dumont
     Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 2 of 15 PageID #:370




                         DECLARATION OF CARRIE J. DUMONT

       I, Carrie J. Dumont, declare and state as follows:

1.     This declaration is based upon my personal knowledge of the facts stated herein or on the

       business records that were made at the time or in the regular course of business. If called

       as a witness, I could and would testify to the statements made herein.

2.     I am currently employed as the Senior Vice President of Legal and Business Affairs for

       Peanuts Worldwide LLC                   ). I am knowledgeable about or have access to

       business records concerning all aspects of the brand protection operation of Plaintiff,

       including, but not limited to, its trademarks, copyrights, other intellectual property, sales,

       on-line sales, advertising, marketing, and media coverage. I make this declaration from

       matters within my own knowledge save where otherwise stated.

3.     Plaintiff Peanuts Worldwide LLC is a Delaware limited liability company having its

       principal place of business at 352 Park Avenue So. FL 8, New York, NY 10010.

4.     Over seventy years ago, Charles M. Schulz introduced a brand-new comic strip with an

       unlikely round-                                                  the PEANUTS comic strip

       was born. From its humble beginnings in just seven U.S. newspapers, the PEANUTS comic

       strip grew to a syndicated daily and Sunday comic strip that ran from October 2, 1950, to

       February 13, 2000, and it continues in reruns. The PEANUTS comic strip is not only one

       of the best-loved comic strips in history, but a true global phenomenon.

5.     Some of the characters and character names made famous by the PEANUTS comic strip
       are:




                                                 1
     Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 3 of 15 PageID #:371




6.     Today, the PEANUTS comic strip is featured in global online syndication and in thousands

       of newspapers worldwide; in classic television specials and in new streaming series; and in

       mobile apps, stage productions, feature films, and books. PEANUTS has also inspired

       theme park attractions and public art projects. In 2018, Plaintiff partnered with NASA on

       a multi-year Space Act Agreement designed to inspire a passion for space exploration and

       STEM among the next generation of students with new original streaming series starring

       Astronaut Snoopy to in-school STEM-

       explorations into deep space. For fans everywhere, happiness is PEANUTS.

                                                2
      Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 4 of 15 PageID #:372




7.      In addition to DVDs of the classic television specials and PEANUTS comic strips, a variety

        of licensed PEANUTS products are available, including: games and other toys such as

        playsets, playing cards, and stuffed toys; household items such as holiday ornaments,

        bathroom products, stationery and bed linens; clothing and jewelry (collectively, the



8.      PEANUTS Products have become enormously popular and even iconic, driven by the

                                                               gn. Among the purchasing public,

        genuine PEANUTS Products are instantly recognizable as such. The PEANUTS brand has

        become a global success that resonates with children worldwide, and PEANUTS Products

        are among the most recognizable in the world. PEANUTS Products are distributed and

        sold to consumers through retailers throughout the United States, including Illinois.

9.                                                              (through its predecessor-in-interest

        United Feature Syndicate Inc. and licensees) launched the PEANUTS comic strip and

        television show and its related line of PEANUTS Products bearing its famous PEANUTS

        mark, SNOOPY mark, CHARLIE BROWN mark, and various copyrighted designs (the



10.     Plaintiff (through its predecessor-in-interest United Feature Syndicate Inc. and licensees)

        has used the PEANUTS and other trademarks for many years and has continuously sold



                                           ong-standing use, strong common law trademark rights



        substantial goodwill in and to the PEANUTS Trademarks. The PEANUTS Trademarks are




                                                 3
      Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 5 of 15 PageID #:373




        famous marks and valuable assets of Plaintiff. PEANUTS Products typically include at

        least one of the registered PEANUTS Trademarks and/or the Peanuts Copyrighted Designs.

11.     Several of the PEANUTS Trademarks are registered with the United States Patent and

        Trademark Office, a non-exclusive list of which is included below.

  Registration
                        Trademark                           Goods and Services
      No.
                                           For: address books; books (including coloring
                                           books); datebooks; greeting cards; growth charts
                                           made of paper; invitations; memo pads; nametags
                                           made of paper; paintbrushes; paper napkins; pencils;
      1,255,304         PEANUTS            pencil boxes and cases; place cards made of paper;
                                           playing cards; telephone list books; wrapping paper
                                           for gifts; writing paper and envelopes; and writing
                                           tablets in class 016.

                                           For: Christmas decorations and ornaments; dolls;
      1,265,839         PEANUTS            playsets; puzzles in class 028.

                                           For: music boxes in class 015.
      1,301,542         PEANUTS
                                           For: clothing; namely, infant boys' and girls' creepers,
                                           leggings, shorts, jackets, tops, boys' tops, shorts,
                                           tank tops, fleece tops, pants, pajamas, jackets,
      1,729,501         PEANUTS
                                           shorts, and socks; girls' shorts, tops, creepers,
                                           jumpers, socks and hosiery in class 025.

                                           For: bed linen, namely bedspreads, blankets,
                                           comforters, pillowcases, pillow shams, and sheets in
      1,970,335         PEANUTS
                                           class 024.

                                           For: pre-recorded DVDs featuring animated
                                           characters; pre-recorded CDs featured animated
                                           character voices; films featuring animated characters;
                                           computer game programs, computer game software,
                                           video games, namely, video game software, video
                                           game cartridges and video game discs; downloadable
      4,017,645         PEANUTS            television shows featuring animated characters in
                                           class 009.

                                           For: continuing animated programs distributed over
                                           television, satellite, audio, video media, the internet
                                           and worldwide web in class 041.

                                           For: motion picture films featuring animated
                                           cartoons; downloadable motion pictures featuring
      4,429,043         PEANUTS
                                           animated cartoons; downloadable music in class 009.



                                                4
 Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 6 of 15 PageID #:374




Registration
                 Trademark                         Goods and Services
    No.
                                  For: porcelain commemorative plates in class 021.
 5,023,666        PEANUTS
                                  For: bags, namely, purses, tote bags, backpacks, book
                                  bags, school bags, diaper bags, duffel bags,
                                  messenger bags, overnight bags, sling bags,
                                  luggage, luggage tags, travels bags and garment
                                  bags for travel, cosmetic bags sold empty, toiletry
 5,392,411        PEANUTS         bags sold empty, cinch sacks in the nature of
                                  drawstring bags used as backpacks, wristlet bags,
                                  wallets, change purses, leather and imitation
                                  leather key chains, umbrellas; pet clothing; pet
                                  accessories, namely, leashes, collars in class 018.

                                  For: games and toys; ornaments and decorations for
 1,254,632        SNOOPY
                                  Christmas trees in class 028.
                                  For: jewelry, watches, and clocks in class 014.
 1,256,819        SNOOPY
                                  For: luggage and totebags in class 018.
 1,256,900        SNOOPY
                                  For: athletic jerseys, aprons, bibs, coats, footwear,
                                  gloves, hats, jackets, jogging suits, mittens,
                                  nightgowns, nightshirts, pajamas, t-shirts, tank
 1,256,970        SNOOPY
                                  tops, shorts, socks, sweatshirts, and underwear in
                                  class 025.

                                  For: picture frames in class 020.
 1,267,166        SNOOPY
                                  For: adhesive bandages in class 005.
 1,268,857        SNOOPY
                                  For: drinking glasses, glass mugs, ceramic mugs,
                                  decorative ceramic storage containers for
 1,286,055        SNOOPY
                                  miscellaneous items, and toothbrushes in class 021.

                                  For: books, writing paper and envelopes, paint
                                  brushes, playing cards, printed instructional and
                                  teaching materials, crayons, felt-tip markers,
 1,300,520        SNOOPY          pencils, erasers, paper lunchbags, calendars,
                                  drawing paper and tablets, and memo pads in class
                                  016.

                                  For: gummy candies in class 030.
 2,492,720        SNOOPY
                                  For: pre-recorded DVDs, pre-recorded CDs, motion
                                  picture films for television featuring animated
                                  characters; computer game programs; computer
 4,145,986        SNOOPY
                                  game software; video game programs; video
                                  game discs; and video game software in class 009.



                                      5
      Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 7 of 15 PageID #:375




  Registration
                          Trademark                           Goods and Services
      No.
                                             For: motion picture films featuring children's
                                             entertainment; downloadable motion pictures
      5,218,767            SNOOPY
                                             featuring children's entertainment in class 009.

                                             For: motion picture films featuring animated
                                             cartoons; downloadable motion pictures featuring
                                             animated cartoons; downloadable music, ringtones
      5,214,344       CHARLIE BROWN
                                             and electronic games via the internet and wireless
                                             devices in class 009.




12.     The above U.S. registrations for the PEANUTS Trademarks are valid, subsisting, and in

        full force and effect, many are incontestable pursuant to 15 U.S.C. § 1065. True and correct

        copies of the federal trademark registration certificates for the above PEANUTS

        Trademarks are attached hereto as Exhibit 1.

13.     The PEANUTS Trademarks are distinctive when applied to the PEANUTS Products,

        signifying to the purchaser that the products come from Plaintiff and are manufactured to

                                                                                                tracts

        with others to do so, Plaintiff has ensured that products bearing the PEANUTS Trademarks

        are manufactured to the highest quality standards.

14.     The PEANUTS Trademarks are famous marks, as that term is used in 15 U.S.C. §

        1125(c)(1) and have been continuously used and never abandoned.             The innovative

        marketing and product designs of the PEANUTS Products have enabled the PEANUTS

        brand to achieve widespread recognition and fame and have made the PEANUTS

        Trademarks some of the most well-known marks in the

        industries.   The widespread fame, outstanding reputation, and significant goodwill

        associated with the PEANUTS brand have made the PEANUTS Trademarks valuable

        assets of Plaintiff.

                                                 6
      Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 8 of 15 PageID #:376




15.     Plaintiff has expended substantial time, money, and other resources in advertising and

        promoting the PEANUTS Trademarks. In fact, Plaintiff has expended millions of dollars

        in advertising, promoting and marketing featuring the PEANUTS Trademarks. PEANUTS

        Products have also been the subject of extensive unsolicited publicity resulting from their

        fame and high-quality, innovative designs. As a result, products bearing the PEANUTS

        Trademarks are widely recognized and exclusively associated by consumers, the public,

        and the trade as being high-quality products sourced from Plaintiff. PEANUTS Products

        have become among the most popular of their kind in the U.S. and the world. The

        PEANUTS Trademarks have achieved tremendous fame and recognition which has only

        added to the inherent distinctiveness of the marks. As such, the goodwill associated with

        the PEANUTS Trademarks is of incalculable and inestimable value to Plaintiff.

16.     Genuine PEANUTS Products are sold only through authorized retail channels and are

        recognized by the public as being exclusively associated with the PEANUTS brand.

17.     Plaintiff has registered its Peanuts Copyrighted Designs with the United States Copyright



        Registration No. B 197-759), issued by the Register of Copyrights on February 18, 1977

        and renewed as RE 723-

                                                                   -162), issued by the Register of

        Copyrights on January 12, 1968 and renewed as RE 753-956 on April 8, 1997; and



        Registration No. A 95-985), issued by the Register of Copyrights on October 1, 1968 and

        renewed as RE 738-848 on November 21, 1996. A true and correct copy of the record from




                                                 7
      Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 9 of 15 PageID #:377




          the U.S. Copyright Office website for the above-referenced Peanuts Copyrighted Designs

          is attached hereto as Exhibit 2.

18.       The success of the PEANUTS brand has resulted in its significant counterfeiting.

          Consequently, Plaintiff has a worldwide brand protection program and regularly

          investigates suspicious e-commerce stores identified in proactive Internet sweeps and

          reported by consumers. In recent years, Plaintiff has identified numerous fully interactive

          e-commerce stores, including those 1 operating under the seller aliases identified in

          Schedule A to the                   Seller Aliases , which were offering for sale and selling

          unauthorized and unlicensed products using infringing and counterfeit versions of

          Plaintiff   federally registered PEANUTS Trademarks and/or unauthorized copies of

          Plaintiff                             Peanuts Copyrighted Designs          (collectively, the

                           Peanuts Products   to consumers in this Judicial District and throughout the

          United States.

19.       I perform, supervise, and/or direct investigations related to Internet-based infringement of

          the PEANUTS Trademarks and the Peanuts Copyrighted Designs. Our investigation shows

          that Defendants are using the Seller Aliases to sell Unauthorized Peanuts Products from

          foreign countries such as China to consumers in the U.S. and elsewhere. I, or someone

          working under my direction, analyzed each of the e-commerce stores operating under the

          Seller Aliases and determined that Unauthorized Peanuts Products were being offered for

          sale to residents of the United States, including Illinois residents. This conclusion was

          reached through visual inspection of the products listed for sale on each e-commerce store,

          the substandard quality of the artwork used in the Authorized Peanuts Products, the price



1
    The e-commerce store urls are listed on Schedule A to the Complaint under the Online Marketplaces.

                                                     8
      Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 10 of 15 PageID #:378




         at which the Unauthorized Peanuts Products were offered for sale, other features commonly

         associated with e-commerce stores selling counterfeit products, and because Defendants

         and their e-commerce stores do not conduct business with Plaintiff and do not have the right

         or authority to use the PEANUTS Trademarks or copy the Peanuts Copyrighted Designs

         for any reason. In addition, each e-commerce store offered shipping to the United States,

         including Illinois. True and correct copies of screenshot printouts showing the active e-

         commerce stores operating under the Seller Aliases reviewed are attached as Exhibit 3.

20.      Defendants have targeted sales to Illinois residents by setting up and operating e-commerce

         stores that target United States consumers using one or more Seller Aliases, offer shipping

         to the United States, including Illinois, accept payment in U.S. dollars and, on information

         and belief, have sold Unauthorized Peanuts Products to residents of Illinois.

21.      Defendants concurrently employ and benefit from substantially similar advertising and

         marketing strategies.    For example, Defendants facilitate sales by designing the e-

         commerce stores operating under the Seller Aliases so that they appear to unknowing

         consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce

         stores operating under the Seller Aliases appear sophisticated and accept payment in U.S.

         dollars via credit cards, Alipay, Amazon Pay, Western Union, and/or PayPal. E-commerce

         stores operating under the Seller Aliases often include content and images that make it very

         difficult for consumers to distinguish such stores from an authorized retailer. Plaintiff has

         not licensed or authorized Defendants to use any of the PEANUTS Trademarks or copy or

         distribute the Peanuts Copyrighted Designs, and none of the Defendants are authorized

         retailers of genuine PEANUTS Products.




                                                   9
      Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 11 of 15 PageID #:379




22.      Many Defendants also deceive unknowing consumers by using the PEANUTS Trademarks

         without authorization within the content, text, and/or meta tags of their e-commerce stores

         in order to attract various search engines crawling the Internet looking for websites relevant

         to consumer searches for PEANUTS Products. Other e-commerce stores operating under

         Seller Aliases omit using the PEANUTS Trademarks in the item title to evade enforcement

         efforts while using strategic item titles and descriptions that will trigger their listings when

         consumers are searching for PEANUTS Products.

23.      On information and belief, Defendants have engaged in fraudulent conduct when

         registering the Seller Aliases by providing false, misleading and/or incomplete information

         to Internet based e-commerce platforms. On information and belief, certain Defendants

         have anonymously registered and maintained Seller Aliases to prevent discovery of their

         true identities and the scope of their e-commerce operation.

24.      On information and belief, Defendants regularly register or acquire new seller aliases for

         the purpose of offering for sale and selling Unauthorized Peanuts Products. Such seller

         alias registration patterns are one of many common tactics used by the Defendants to

         conceal their identities and the full scope and interworking of their counterfeiting operation,

         and to avoid being shut down.

25.      Even though Defendants operate under multiple fictitious aliases, the e-commerce stores

         operating under the Seller Aliases often share unique identifiers, such as templates with

         common design elements that intentionally omit any contact information or other

         information for identifying Defendants or other Seller Aliases they operate or use. E-

         commerce stores operating under the Seller Aliases include other notable common features

         such as use of the same registration patterns, accepted payment methods, check-out



                                                    10
      Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 12 of 15 PageID #:380




         methods, keywords, illegitimate search engine optimization (SEO), advertising tactics,

         similarities in price and quantities, the same incorrect grammar and misspellings, and/or

         the use of the same text and images. Additionally, Unauthorized Peanuts Products for sale

         by the Seller Aliases bear similar irregularities and indicia of being counterfeit to one

         another, suggesting that the Unauthorized Peanuts Products were manufactured by and

         come from a common source and that Defendants are interrelated.

26.      On information and belief, Defendants are in constant communication with each other and

         regularly participate in QQ.com chat rooms and through websites such as sellerdefense.cn,

         kaidianyo.com and kuajingvs.com regarding tactics for operating multiple accounts,

         evading detection, pending litigation, and potential new lawsuits.

27.      Counterfeiters such as Defendants typically operate under multiple seller aliases and



         efforts. On information and belief, Defendants maintain off-shore bank accounts and

         regularly move funds from their financial accounts to off-shore accounts outside the

         jurisdiction of this Court to avoid payment of any monetary judgment awarded to Plaintiff.

28.      On information and belief, Defendants are an interrelated group of counterfeiters working

         in active concert to knowingly and willfully manufacture, import, distribute, offer for sale,

         and sell Unauthorized Peanuts Products in the same transaction, occurrence, or series of

         transactions or occurrences.     Defendants, without any authorization or license from

         Plaintiff, have jointly and severally, knowingly and willfully used and continue to use the

         PEANUTS Trademarks and/or copies of the Peanuts Copyrighted Designs in connection

         with the advertisement, distribution, offering for sale, and sale of Unauthorized Peanuts

         Products into the United States and Illinois over the Internet.



                                                   11
      Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 13 of 15 PageID #:381




29.      Monetary damages alone cannot adequately compensate Plaintiff for ongoing infringement

         because monetary damages fail to address the loss of control of and damage to Plaintiff

         reputation and goodwill. Furthermore, monetary damages are difficult, if not impossible,

         to completely ascertain due to the inability to fully quantify the monetary damage caused

         to Plaintiff reputation and goodwill by acts of infringement.

30.      Plaintiff   goodwill and reputation are irreparably damaged when the PEANUTS

         Trademarks are used in connection with the offering for sale or sale of goods not authorized,

         produced, or manufactured by Plaintiff.        Plaintiff

         irreparably damaged when the Peanuts Copyrighted Designs are reproduced, distributed,

         and displayed to the public without its permission. Moreover, consumer brand confidence

         is damaged, which can result in a loss of future sales and market share. The extent of harm

         to Plaintiff reputation and goodwill and the possible diversion of customers due to loss in

         brand confidence are largely unquantifiable.

31.      Plaintiff is further irreparably harmed by the unauthorized use of the PEANUTS

         Trademarks and Peanuts Copyrighted Designs because counterfeiters take away Plaintiff

         ability to control the nature and quality of the Unauthorized Peanuts Products. Loss of

         quality control over goods offered for sale or sold under the PEANUTS Trademarks or that

         copy the Peanuts Copyrighted Designs and, in turn, loss of control over Plaintiff

         reputation is neither calculable nor precisely compensable.

32.      The use of the PEANUTS Trademarks in connection with the offering for sale or sale of

         goods not authorized, produced, or manufactured by Plaintiff is likely causing and will

         continue to cause consumer confusion, which weakens Plaintiff         brand recognition and

         reputation. Consumers who mistakenly believe that the Unauthorized Peanuts Products he



                                                  12
      Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 14 of 15 PageID #:382




         or she has purchased originated from Plaintiff will come to believe that Plaintiff offers low-

         quality products. Inferior quality products will result in increased skepticism and hesitance

         in consumers presented with genuine Peanuts Products, resulting in a loss or undermining

         of Plaintiff reputation and goodwill. Indeed, there is damage to Plaintiff reputation and

         goodwill even if a consumer knows that the goods he or she is purchasing are counterfeit.

         Prospective consumers who see inferior Unauthorized Peanuts Products worn or used by

         others may mistakenly believe such goods to be genuine and may consequently develop a

         poor impression of Plaintiff and the PEANUTS Trademarks. Such post-sale confusion

         results in damage to Plaintiff   reputation and correlates to a loss of unquantifiable future

         sales.

33.      Plaintiff is further irreparably damaged due to a loss of exclusivity. The Peanuts Products

         are meant to be exclusive. Plaintiff       extensive marketing efforts and distribution of

         Peanuts Products are aimed at growing and sustaining sales of Peanuts Products. The

         PEANUTS Trademarks are distinctive and signify to consumers that the products originate

         from Plaintiff and are manufactured to Plaintiff          high quality standards.      When

         counterfeiters use the PEANUTS Trademarks to offer for sale or sell goods without

         Plaintiff   authorization, the exclusivity of Plaintiff    products, as well as Plaintiff

         reputation, are damaged and eroded, resulting in a loss of unquantifiable future sales.

34.      Plaintiff will suffer immediate and irreparable injury, loss, or damage if an ex parte

         Temporary Restraining Order is not issued in accordance with Federal Rule of Civil

         Procedure 65(b)(1).

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



                                                   13
Case: 1:20-cv-07286 Document #: 13 Filed: 12/11/20 Page 15 of 15 PageID #:383




   Executed this ____ day of December 2020 at South Bend, Indiana.



                                      _______________________________
                                      Carrie J. Dumont




                                         14
